         

EXHIBIT 10.1
Blue Nile, Inc.
Performance Bonus Plan

1.   PURPOSE. The Plan is intended to increase stockholder value and the success
of the Company by motivating Participants to achieve the Company’s objectives
and initiatives through the payment of awards hereunder when those objectives
and initiatives are achieved. The Company intends that the Plan will permit the
payment of bonuses that may qualify as Performance-Based Compensation.

2.   DEFINITIONS.

  2.1   “Board” means the Board of Directors of the Company.     2.2   “Bonus
Award” means the award, in the amount determined by the Committee, that may be
earned by a Participant based on that Participant’s level of attainment of
Performance Goals established in accordance with this Plan, subject to the
Committee’s authority under the Plan to eliminate or reduce such amount as
described below.     2.3   “Code” means the Internal Revenue Code of 1986, as
amended.     2.4   “Committee” means the Compensation Committee of the Board, or
a subcommittee thereof, which shall, with respect to payments hereunder intended
to qualify as performance-based compensation under Section 162(m), consist
solely of two or more members of the Board who are not employees of the Company
and who otherwise qualify as “outside directors” within the meaning of
Section 162(m).     2.5   “Company” means Blue Nile, Inc., together with each of
its subsidiaries (as such term is defined in Section 424(f) of the Code).    
2.6   “Fiscal Year” means a fiscal year of the Company.     2.7   “Maximum
Award” means the maximum Bonus Award that may be earned under the Plan by a
Participant for the Performance Period, which may (but is not required to be)
expressed as a percentage of Participant’s base salary, a specific dollar
amount, or a specific number of shares of Common Stock, as determined by the
Committee in accordance with the Plan. In no event may the Maximum Award payable
in cash, as to any Participant for any Performance Period, exceed $3 million
multiplied by the number of complete Fiscal Years contained within the
Performance Period. In addition, in no event may the Maximum Award payable in
shares, as to any Participant for any Performance Period, exceed 300,000 shares
of the Company’s common stock multiplied by the number of complete Fiscal Years
contained within the Performance Period. A Participant may be awarded, and may
earn, both a Maximum Award payable in cash and a Maximum Award payable in shares
for the same Performance Period.     2.8   “Participant” means any executive
officer or key employee of the Company designated by the Committee, in its sole
discretion, to participate in the Plan for a given Performance Period.     2.9  
“Payout Determination Date” means the date upon which the Committee determines
the amounts payable under the Plan with respect to any previously completed
Performance Period, in accordance with terms set forth below.     2.10   “Payout
Formula” means, as to any Performance Period, the formula or payout matrix
established by the Committee pursuant to Section 5 in order to determine the
Bonus Awards (if any) to be paid to Participants. The Payout Formula may be (but
is not required to be) expressed as a percentage (which may be more than 100%)
of the Target Award. The Payout Formula may differ from Participant to
Participant and, with respect to any one Participant in a given Performance
Period, there may be a different Payout Formula for his or her Maximum Award
payable in cash than the Payout Formula for his or her Maximum Award payable in
shares.     2.11   “Performance-Based Compensation” means compensation that is
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m).     2.12   “Performance Goals” means the goal(s) (or combined
goal(s)) determined by the Committee (in its discretion) to be applicable to a
Participant with respect to a Bonus Award. As determined by the Committee, the
Performance Goals applicable to a Bonus Award may provide for a targeted level
or levels of achievement using one or more of the following measures: (a) growth
in revenue; (b) growth in the market price of stock; (c) operating margin; (d)
gross margin; (e) operating income; (f) pre-tax profit; (g) earnings before
interest, taxes and depreciation; (h) earnings before interest, taxes,
depreciation and amortization; (i) net income; (j) total stockholder return;
(k) earnings per share; (l) return on stockholder equity; (m) return on net
assets; (n) expenses; (o) return on capital; (p) economic value added;
(q) market share; (r) operating cash flow or free cash flow (defined as
operating cash flow minus capital expenditures); (s) cash flow, as indicated by
book earnings before interest, taxes, depreciation and amortization; (t) cash
flow per share (operating cash flow or free cash flow); (u) customer
satisfaction; (v) implementation or completion of projects or processes;
(w) improvement in or attainment of working capital levels; (x) stockholders’
equity; (y) internal improvements; (z) business development metrics; (aa)
culture, development, leadership and/or employee metrics; (bb) innovation;
and/or (cc) other measures of performance selected by the Committee, in each
case, to the degree such measure is used in a manner consistent with the
requirements of Section 162(m).

 



--------------------------------------------------------------------------------



 



      The Performance Goals may be based on absolute target numbers or growth in
one or more such categories compared to a prior period. The Performance Goals
may relate to the Company, one or more of its or its divisions or units, or
departments or functions, or any combination of the foregoing, and may be
applied on an absolute basis and/or be relative to one or more peer group
companies, indices, prior periods, or any combination thereof, all as the
Committee shall determine. In addition, to the degree consistent with Section
162(m), in establishing the Performance Goals, the Committee may provide, not
later than the Target Determination Cutoff Date, that the attainment of the
Performance Goals shall be measured by appropriately adjusting the evaluation of
Performance Goal performance as follows: (i) to exclude restructuring and/or
other nonrecurring charges; (ii) to exclude exchange rate effects, as
applicable, for non-U.S. dollar denominated net sales and operating earnings;
(iii) to exclude the effects of changes to generally accepted accounting
principles required by the Financial Accounting Standards Board; (iv) to exclude
the effects of any statutory adjustments to corporate tax rates; (v) to exclude
the effects of any “extraordinary items” as determined under generally accepted
accounting principles; (vi) to exclude any other unusual, non-recurring gain or
loss or other extraordinary item; (vii) to exclude the effects of stock based
compensation and/or the payment of the bonuses under this Plan and/or any other
bonus plans of the Company; (viii) to respond to, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event or development;
(ix) to respond to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions; (x) to exclude the
dilutive effects of acquisitions or joint ventures; (xi) to assume that any
business divested by the Company achieved performance objectives at targeted
levels during the balance of a Performance Period following such divestiture;
(xii) to exclude or include the effect of any change in the outstanding shares
of common stock of the Company by reason of any stock dividend or split, stock
repurchase, reorganization, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or other similar corporate change, or any
distributions to common stockholders other than regular cash dividends;
(xiii) to reflect a corporate transaction, such as a merger, consolidation,
separation (including a spinoff or other distribution of stock or property by a
corporation), or reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code); and (xiv) to reflect
any partial or complete corporate liquidation. The Performance Goals, and the
manner of calculating such goals, may differ from Participant to Participant.  
  2.13   “Performance Period” means any Fiscal Year or such other period as
determined by the Committee in its sole discretion.     2.14   “Plan” means the
Blue Nile, Inc. Performance Bonus Plan.     2.15   “Plan Year” means the
Company’s Fiscal Year.     2.16   “Section 162(m)” means Section 162(m) of the
Code, or any successor section thereto, as that Section may be interpreted from
time to time by the Internal Revenue Service, whether by regulation, notice or
otherwise.     2.17   “Target Award” means the target Bonus Award that may be
earned under the Plan by a Participant for the Performance Period at target
levels of performance, which may (but is not required to be) expressed as a
percentage of Participant’s base salary, a specific dollar amount, or a specific
number of shares of Common Stock, as determined by the Committee in accordance
with the Plan.     2.18   “Target Determination Cutoff Date” means the latest
possible date that will not jeopardize a Bonus Award’s qualification as
Performance-Based Compensation.     2.19   “Target Determination Date” means the
date upon which the Committee sets the Target Award, Maximum Award, any
threshold award and the Payout Formula with respect to any Performance Period,
in accordance with the Plan.

3.   ELIGIBILITY. Participants in the Plan shall be selected by the Committee
for each Performance Period from those executive officers and key employees of
the Company whose efforts are anticipated to contribute materially to the
success of the Company. No employee shall be a Participant unless he or she is
selected by the Committee, in its sole discretion. No employee shall at any time
have the right to be selected as a Participant nor, having been selected as a
Participant for one Performance Period, to be selected as a Participant in any
other Performance Period. Unless specifically stated otherwise in a
Participant’s Bonus Award agreement (and then only to the extent consistent with
deductibility of Performance-Based Compensation under Section 162(m)), a
Participant must be actively employed on the last day of the Performance Period
to be eligible to receive a payment hereunder.

4.   ADMINISTRATION. The Committee shall be responsible for the general
administration and interpretation of the Plan and for carrying out its
provisions. Subject to the requirements for qualifying compensation as
Performance-Based Compensation, the Committee may delegate specific
administrative tasks to Company employees or others as appropriate for proper
administration of the Plan. Subject to the limitations on Committee discretion
imposed under Section 162(m), the Committee shall have such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the following powers and duties, but subject to the terms of the
Plan:

  •   determining eligibility for participation,     •   determining the Payout
Formula,     •   establishing the Maximum Award and Target Award,

 



--------------------------------------------------------------------------------



 



  •   establishing Performance Goals for each Participant,     •   calculating
and/or determining the level of attainment of the Performance Goals,     •  
certifying performance against the Performance Goals, and     •   calculating
the Bonus Award payable to each Participant based upon such level of attainment.

    Except as otherwise herein expressly provided, full power and authority to
construe, interpret, and administer the Plan shall be vested in the Committee,
including the power to amend or terminate the Plan as further described in
Section 10. The Committee may at any time adopt such rules, regulations,
policies, or practices as, in its sole discretion, it shall determine to be
necessary or appropriate for the administration of, or the performance of its
respective responsibilities under, the Plan. The Committee may at any time
amend, modify, suspend, or terminate such rules, regulations, policies, or
practices. Any rule or decision by the Committee that is not inconsistent with
the provisions of the Plan shall be conclusive and binding on all persons, and
shall be given the maximum deference permitted by law.

5.   BONUS AWARDS.

  5.1   On the Target Determination Date, the Committee, in its sole discretion,
shall establish the Performance Goals for each Participant for the Performance
Period, including setting forth the manner for calculating achievement against
the Performance Goals. Such Performance Goals shall be set forth in writing on
or prior to the Target Determination Cutoff Date.     5.2   On the Target
Determination Date, the Committee, in its sole discretion, shall establish a
Target Award for each Participant. Each Target Award shall be set forth in
writing on or prior to the Target Determination Cutoff Date.     5.3   On the
Target Determination Date, the Committee, in its sole discretion, shall
establish the Payout Formula for purposes of determining the Bonus Award that
may be earned by each Participant. Each Payout Formula (a) shall be set forth in
writing on or prior to the Target Determination Cutoff Date, (b) shall provide
for the payment of a Participant’s Bonus Award if the Performance Goals for the
Performance Period are achieved, and (c) may provide for a Bonus Award payment
greater than or less than the Participant’s Target Award (i.e., a Maximum Award
and a threshold award), depending upon the extent to which the Performance Goals
are achieved. Notwithstanding the preceding, in no event shall a Participant’s
Bonus Award for any Performance Period exceed the Maximum Award.     5.4   On
the Payout Determination Date, the Committee shall certify in writing (which may
be by approval of the minutes in which the certification was made) the extent to
which the Performance Goals applicable to each Participant for the Performance
Period were achieved or exceeded. The Bonus Award for each Participant shall be
determined by applying the Payout Formula to the level of actual performance
that has been certified by the Committee. Notwithstanding any contrary provision
of the Plan, the Committee, in its sole discretion, may eliminate or reduce the
Bonus Award payable to any Participant below that which otherwise would be
payable under the Payout Formula.     5.5   Each Bonus Award under the Plan
shall be paid solely from the general assets of the Company. Nothing in this
Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right to payment of a Bonus Award other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled.     5.6   The Company shall distribute any earned Bonus Award to the
Participant in cash or shares, as applicable. For any Bonus Awards payable in
shares, these shares will be issued under and subject to the terms of one of the
Company’s stockholder-approved equity plans.     5.7   In addition, in the sole
discretion of the Committee, and only to the extent consistent with
deductibility of Performance-Based Compensation under Section 162(m), any Bonus
Award earned under the Plan that was denominated in cash may be paid in shares
of the Company’s common stock. In general, shares paid in satisfaction of a cash
Bonus Award will be issued on the same date that the Bonus Award would otherwise
be paid in cash, and the number of shares issuable will be determined by
converting the cash value of the Bonus Award into shares using the “Fair Market
Value” (as defined in the applicable equity plan) of such shares on the date of
issuance.     5.8   The Company will withhold from any payments under the Plan
and from any other amounts payable to a Participant by the Company any amount
required to satisfy the income and employment tax withholding obligations
arising under applicable federal and state laws in respect of a Bonus Award.
Without limiting the forgoing, the Company may, in it sole discretion, satisfy
the tax withholding obligations by withholding from any shares of stock
otherwise issuable to a Participant pursuant to the Plan a number of whole
shares having a Fair Market Value as of the date of payment, not in excess of
the minimum amount of tax required to be withheld by law. The Company may
require the Participant to satisfy any remaining amount of the tax withholding
obligations by tendering a cash payment. Each Participant is encouraged to
contact his or her personal legal or tax advisors with respect to the benefits
provided by the Plan. Neither the Company nor any of its employees, directors
officers or agents are authorized to provide any tax advice to Participants with
respect to the benefits provided under the Plan.

 



--------------------------------------------------------------------------------



 



6.   PAYMENT OF BONUS AWARDS. Subject to Section 11 below, the Company shall
distribute amounts payable to Participants as soon as is practicable following
the determination and written certification of the Bonus Award for a Performance
Period, but in no event later than 2 and 1/2 months after the end of the
applicable Performance Period. Bonus Award amounts earned but not yet paid will
not accrue interest.

7.   INDEMNIFICATION. Our Board and its Committee are generally indemnified by
the Company for any liability arising from claims relating to the Plan.

8.   NO CLAIM OR RIGHT TO PLAN PARTICIPATION. No employee or other person shall
have any claim or right to be selected as a Participant under the Plan. Neither
the Plan nor any action taken pursuant to the Plan shall be construed as giving
any employee any right to be retained in the employ of the Company.

9.   SECTION 409A OF THE CODE. Generally, the Plan and Bonus Awards granted
hereunder are intended to be exempt from the application of Code Section 409A
under Treasury Regulation 1.409A-1(b)(4) (except for any awards intentionally
deferred pursuant to a Participant deferral election made under Section 11
below), and this Plan shall be interpreted and administered in compliance
therewith the greatest extent possible.

10.   AMENDMENT AND TERMINATION. The Committee may amend, suspend or terminate
the Plan, in whole or in part, at any time, including the adoption of amendments
deemed necessary or desirable to correct any defect or supply omitted data or
reconcile any inconsistency in the Plan or in any award granted thereunder. The
Committee may amend or modify the Plan in any respect, or terminate the Plan,
without the consent of any affected Participant. Notwithstanding any of the
foregoing, no amendment, alteration, suspension or discontinuation shall be made
which would (i) increase the amount of compensation payable pursuant to a Bonus
Award, except in connection with an increase in base salary in accordance with
Section 162(m) or (ii) cause compensation that is, or may become, payable
hereunder to fail to qualify as Performance-Based Compensation. To the extent
necessary or advisable under applicable law, including Section 162(m), Plan
amendments shall be subject to stockholder approval. At no time before the
actual distribution of funds to Participants under the Plan shall any
Participant accrue any vested interest or right whatsoever under the Plan except
as otherwise stated in this Plan.

11.   DEFERRALS. The Committee may defer payment of Bonus Awards, or any portion
thereof, as the Committee, in its discretion, determines to be necessary or
desirable to preserve the deductibility of such amounts under Section 162(m). In
addition, the Committee, in its sole discretion, may permit a Participant to
defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion.

12.   BONUS PLAN BENEFITS. Future benefits under the Bonus Plan are not
determinable because awards under the Bonus Plan are determined based on actual
future performance.

13.   EFFECTIVE DATE. The Plan is effective as of the date first approve by the
Board, that is, February 9, 2010 (the “Effective Date”), subject to approval by
the Company’s stockholders. The Plan shall first apply to the 2010 Plan Year.
The Plan shall terminate with respect to all Plan Years unless it is approved at
the 2010 annual meeting of the Company’s stockholders. Once approved by the
Company’s stockholders, the Plan shall continue until the earlier of (a) the
date as of which the Committee terminates the Plan and (b) the last day of the
Plan Year ending in 2014 (provided that Bonus Awards, if any, for such Plan Year
shall be paid in accordance with the terms of the Plan) unless the Plan again
shall be approved by the Company’s stockholders prior to such day.

14.   SECTION 162(M) CONDITIONS; BIFURCATION OF PLAN. It is the intent of the
Company that the Plan, and all payments made hereunder, satisfy and be
interpreted in a manner that, in the case of Participants who are persons whose
compensation is subject to Section 162(m), qualify as Performance-Based
Compensation under Section 162(m). Any provision, application or interpretation
of the Plan inconsistent with this intent to satisfy the requirements of Section
162(m) shall be disregarded. However, notwithstanding anything to the contrary
in the Plan, the provisions of the Plan may at any time be bifurcated by the
Board or the Committee in any manner so that certain provisions of the Plan or
any payment intended (or required in order) to satisfy the applicable
requirements of Section 162(m) are only applicable to persons whose compensation
is subject to the limitations on deductibility of compensation provided under
Section 162(m).

 